Tbe opinion of tbe Court was delivered by
O’Neall, J.
It is true in Wells vs. Kennerly, 4 McCord, 123, it is said that medical attendance on a slave hired, may be the subject of contract between the owner and the person hiring: and such a course is recommended as the bill can be deducted from the wages. Beyond all doubt that case in its leading principle, that 'the master is not by law liable for the *675physician’s bill, who attends bis slave while in the possession of the person hiring, and at his request, or in the ’exception before pointed out, does not sustain the plaintiff’s case.
Jeter, who hired the slave, and who by his overseer called in the plaintiff, is liable for his bill. It maytbe that he (Jeter,) can recover the amount of it after paying it, from the defendant. Between them there is privity of contract: but between the plaintiff, and the defendant, there is none.
The motion is dismissed.
Wardlaw, Withers, Whitíter, G-loyer and Munro, JJ., concurred.

Motion dismissed.